Order entered October 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00689-CV

    ANGELOS KOLOBOTOS AND KOLOBOTOS PROPERTIES, LLC,
                       Appellants

                                        V.

JTREO, INC. AND DAVID BUTTROSS A/K/A/ DAVID A. BUTTROSS, II,
                         Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07775

                                    ORDER

      By notice filed October 19, 2021, appellants inform the Court that appellant

Angelos Kolobotos has filed for bankruptcy. Pursuant to Texas Rule of Appellate

Procedure 8.2, further action in this cause is automatically suspended. See TEX. R.

APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and

treated as a closed case. It may be reinstated on motion by any party showing, in
accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE